(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vista la moción presentada por la corporación demandada soli-citando se ordene la cancelación de las anotaciones hechas en el Re-gistro de la Propiedad de San Juan, Sección Segunda, de la que-rella presentada en este caso, y examinados los alegatos radicados por ambas partes litigantes;
PoR cuanto, los fundamentos de dicha moción y los argumentos aducidos en apoyo de la misma son idénticos a los presentados en apoyo de una moción presentada con el mismo objeto en el caso de Quo Warranto núm. 1, entre El Pueblo de Puerto Rico y The Fajardo Sugar Company of Porto Rico et al. (ante, pág. 893);
Por las razones y fundamentos consignados en la opinión emitida en el día de ayer en el citado caso de Quo Warranto núm. 1, se de-clara no haber lugar a la cancelación solicitada.
El Juez Asociado Sr. Córdova Dávila no intervino.